DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-3, 5, 30, 37, 42, 47, 135-145, and 147-148 are pending and under examination.
Claims 4, 6-29, 31-36, 38-41, 43-46, 48-134, and 146 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 09/19/2022 have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed on 05/17/2022. Accordingly, the previous 112(b) rejections have been withdrawn.
Based on the amended claims and remarks received on 09/19/2022, the previous prior art rejection based on Rylander has been modified to address the amended claims (see below).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 30, 37, 42, 47, 135-138, 140-144, and 147-148 are rejected under 35 U.S.C. 103 as being unpatentable over Rylander et al. (US 2013/0338627; hereinafter “Rylander” – already of record), in view of Hollingsworth et al. (US 2005/0161594 – hereinafter “Hollingsworth”), in view of Wolfe et al. (US 2011/0208031 – hereinafter “Wolfe”), and further in view of. Sai et al. (US 2011/0207237 – hereinafter “Sai”).

Regarding claim 1, Rylander discloses an article for inserting a particle into a cell (Rylander discloses microneedles comprising tips that deliver drugs and/or nanoparticles to infiltrative cells; fig. 23 “Drug delivery”, [0283, 0287, 0295-0296, 0299-0300]), the article comprising: 
a member configured to guide and/or direct light to analyze the cell (Rylander discloses a fiberoptic microneedle configured to deliver light directly to target areas [0028]. The fiber optic needle provides optical sensing or imaging for diagnostics [0029].  See figure 27 which shows the member performing the intended use of analyzing a cell by delivering light “Laser Irradiation”.), 
the member comprising a starting portion, an end portion configured for insertion into the cell while maintaining viability of the cell, and a tapered portion connecting the starting portion to the end portion (Rylander discloses the microneedle comprises a base, a tip, and transitional region between the base and tip [0335]; fig. 50.  Rylander further discloses the geometric parameters of sharp microneedles in Table 4 which comprise a tip diameter that ranges between 2 µm to 8 µm.  The examiner notes that a human egg is a single cell that is 130 µm and a hen egg, also a single cell, is approximately 43 mm in diameter.  Accordingly, the end portion of Rylander is capable of performing the function of being inserting into a cell while maintaining viability of the cell), wherein 

    PNG
    media_image1.png
    580
    681
    media_image1.png
    Greyscale

(i) the starting portion has a substantially constant average cross-sectional diameter of at least about 100 micrometers and is configured for guiding the end portion into the cell (Rylander; discloses the microneedle has a minimum outside diameter of about 25-150 µm, the outside diameter refers to any point on the fiber or needle, including the base or the tip or the transitional region between the base and tip; [0335].  The examiner notes that the base is connected to the end portion and is therefore configured for guiding the end portion into the cell), 
(ii) the end portion for insertion into the cell while maintaining viability of the cell has a substantially constant average cross- sectional diameter (Rylander; fig. 50, Step IV right side photo – the end portion has a substantially constant average cross-sectional diameter.  The end portion for insertion into a cell while maintaining viability of the cell has previously been discussed above) and a length of between about 750 micrometers and about 3 mm (Rylander discloses the end portion is about 3 mm; fig. 50, Step II, [0334]); and
(iii) the tapered portion connecting the starting portion to the end portion has a length of no more than about 500 micrometers (Rylander; fig. 50, Step II – The scalebar “3 mm” indicates the tapered portion connecting the starting portion to the end portion has a length of no more than about 500 microns.  That is, the tapered portion is not greater than 1/6th the length of the 3 mm scale bar).
Rylander does not teach the end portion has a diameter of less than 100 nm. However, Hollingsworth teaches the analogous art of a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion (Hollingsworth teaches a plasmon enhanced near-field optical probe 10 having a full thickness region 26, a tapered region 28, and an end portion 34(1); fig. 1, [0037, 0042]) wherein the fiber end is tapered to about 100 nm (Hollingsworth; [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of Rylander to a diameter of less than 100 nm, as taught by Hollingsworth, because Hollingsworth teaches it is well-known and convention in the art for near-field scanning optical microscopes to comprise an optical fiber having a tapered end with a diameter of about 100 nm; [0004] and would provide the additional benefit of allowing the tip end to interact with cells of varying sizes).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Rylander and Hollingsworth both teach a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion.
Modified Rylander does not teach at least one particle attached to the end portion of the member, wherein (i) the at least one particle is positioned in an optically interrogatable position with respect to light transmitted through the member to the end portion, (ii) the at least one particle is attached to the end portion of the member via an adhesive positioned between the at least one particle and the end portion of the member, and (iii) the adhesive comprises at least one of a polymer or an epoxy.  However, Wolfe discloses the analogous art of a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion (Wolfe discloses a neural probe 20 with a starting portion, end portion, and tapered portion; fig. 2, [0062] - and is configured to guide light; fig. 7, #100, [0062, 0076]), where at least one particle is attached to the end portion of the member (Wolfe discloses the light guide 100 comprises a metal wire 125 that terminates at a nanostructure 130; [0076].  The examiner notes that the nanostructure 130 terminates at the end portion of the member; fig. 7B) wherein (i) the at least one particle is position in an optically interrogatable position with respect to light transmitted through the member to the end portion (Wolfe discloses nanostructured surfaces, such as gold on the neural probe, employ surface enhancement to boost signal detection of the neural probe when molecules of interest are in close proximity.  The primary enhancing mechanism lies in that the incident laser light excites localized surface plasmon resonance on the metallic surface which in turn enhances the Raman scattering [0090]), (ii) the at least one particle is attached to the end portion of the member via an adhesive positioned between the at least one particle and the end portion of the member (Wolfe discloses a process for attaching at least one particle to the end portion of the member; fig. 6A-6H, [0070].  The process comprises coating the end portion with PMMA 60, sputtering gold 55, masking a portion 70 of the gold 55 and removing unmasked gold 80, then applying a second PMMA coating 85; [0063, 0070].  Accordingly, the first layer of PMMA 60 is between the end portion of the member and the at least one particle 70) and (iii) the adhesive comprises at least one of a polymer or an epoxy (Wolfe discloses the neural probe is coated with conformal insulating layer including PMMA; [0063, 0070] - which is a polymer). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, because Wolfe teaches the at least one particle attached to the end portion by an adhesive in an optically interrogatable position nanostructured surfaces, such as gold on the neural probe, employ surface enhancement to boost signal detection of the neural probe when molecules of interest are in close proximity.  The primary enhancing mechanism lies in that the incident laser light excites localized surface plasmon resonance on the metallic surface which in turn enhances the Raman scattering [0090].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Rylander and Wolfe both teach a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion.
Modified Rylander does not teach the at least one particle attached to the end portion of the member is configured to facilitate analysis of the cell by interacting with an analyte from the cell such that a characteristic of the analyte is determined by light propagated through the member. However, Sai teaches the analogous art of a member configured to guide and/or direct light to analyze a cell (Sai teaches an optical fiber that can transfer light from one end to another by internal reflection of light within the fiber; fig. 1a, [0022, 0034, 0036] – and the optical fiber is configured to facilitate analysis of the cell; [0031]), wherein at least one particle is attached to the end portion of the member and is configured to facilitate analysis of the cell by interacting with an analyte from the cell such that a characteristic of the analyte is determined by light propagated through the member (Sai teaches the optical fiber comprises a nanoparticle coating; fig. 1, [0020, 0029].  Sai teaches when a molecule is bound to the optical fiber, the optical absorbance properties of the module can be monitored by the light passing through the optical fiber; [0026].  A transducer or a detector element transforms the signal resulting from the interaction of an analyte with the biological element into another signal that can be measured and quantified; [0031].  The analyte may be any substance including ligands, nucleic acids, proteins, and enzymes; fig. 1, [0031]). Accordingly, the optical fiber of Sai being configured to interact with an analyte from a cell to determine a characteristic of the analyte by via light propagated through the member. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of modified Rylander to further comprise a nanoparticle coating attached to the end portion of the member which are configured to facilitate analysis of cells, as taught by Sai, because Sai teaches the nanoparticles attached to the end portion of the member allows the member to act as a biosensor for the detection of an analyte [0031]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Rylander and Sai both teach a member configured to guide and/or direct light.
Note: “for insertion into the cell while maintaining viability of the cell” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Rylander teaches the article of claim 1 above, wherein the member comprises a metal (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the member comprises a metal; fig. 7A, #125, [0076]).

Regarding claim 3, modified Rylander teaches the article of claim 1 above, wherein the member comprises glass (Rylander discloses the fiberoptic microneedle devices comprises glass; [0295]).  

Regarding claim 5, modified Rylander teaches the article of claim 1 above, wherein the member is able to transmit light (Rylander discloses light is transmitted through the hollow core of fiber optic needle using a light source; [0055, 0273]).  
  
Regarding claim 30, modified Rylander teaches the article of claim 1 above, wherein the at least one particle comprises a metal (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises a metal; fig. 7A, #125, [0076]).  
  
Regarding claim 37, modified Rylander teaches the article of claim 1 above, wherein the at least one particle is at least partially coated with a reaction entity (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with bioreceptors; fig. 1, [0056]).  
  
Regarding claim 42, modified Rylander teaches the article of claim 1 above, wherein the end portion of the member is coated with a plurality of particles (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe teaches additionally the end portion of the member is coated particles; fig. 6A, #55, [0070]).  
  
Regarding claim 47, modified Rylander teaches the article of claim 1 above, wherein the end portion is at least partially inserted into the cell (Rylander; fig. 27 shows the end portion being at least partially inserted into a urothelial cell carcinoma.  Furthermore, the end portion for insertion into a cell while maintaining viability of the cell has previously been discussed in claim 1 above).  
  
Regarding claim 135, modified Rylander teaches the article of claim 1 above, wherein the at least one particle is in surface plasmon resonance (SPR) communication with the member (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle is in surface plasmon resonance communication with the member [0090])

Regarding claim 136, modified Rylander teaches the article of claim 30 above, wherein the at least one particle comprises gold (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises gold; [0090]).  

Regarding claim 137, modified Rylander teaches the article of claim 30 above, wherein the at least one particle comprises silver (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises silver; [0090]).  

Regarding claim 138, modified Rylander teaches the article of claim 30 above, wherein the at least one particle comprises aluminum (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises aluminum; [0067]).  

Regarding claim 140, modified Rylander teaches the article of claim 1 above, wherein the member comprises gold (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises gold; [0090]).

Regarding claim 141, modified Rylander teaches the article of claim 1 above, wherein the member comprises silicon (Rylander; [0174]).  

Regarding claim 142, modified Rylander teaches the article of claim 37 above, wherein the reaction entity comprises a binding partner to which the analyte binds (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with bioreceptors to which an analyte binds; fig. 1, [0056]).

Regarding claim 143, modified Rylander teaches the article of claim 37 above, wherein the reaction entity comprises a metal, a nucleic acid, an antibody, an aptamer, a sugar, a carbohydrate, a protein, a polymer, a catalyst, and/or a quantum dot (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with an antibody IgG; fig. 1, [0081]).  

Regarding claim 144, modified Rylander teaches the article of claim 37 above, wherein the reaction entity comprises platinum (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles can comprise combinations of particles including platinum; [0029, 0033].  The examiner notes that in cases where the nanoparticles are applied in combinations including platinum, the platinum nanoparticles would be capable of performing the function of the reaction entity).  

Regarding claim 147, modified Rylander teaches the article of claim 1 above, wherein facilitating analysis of the cell comprises determining a vibration characteristic and/or a change in the vibration characteristic of the member (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, and the modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Wolfe additionally teaches determining a vibration characteristic and/or a change in the vibrational characteristic of the member [0073].  The modification resulting in the article being configured to facilitate analysis of the cell by determining vibrational characteristic).  

Regarding claim 148, modified Rylander teaches the article of claim 147, wherein the vibration characteristic and/or the change in the vibration characteristic of the member is due to a change in temperature, electric field, and/or magnetic field of the cell (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, and the modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Wolfe additionally teaches determining a vibration characteristic and/or a change in the vibrational characteristic of the member due to polarizability [0073].  The examiner notes that polarizability refers to the tendency of matter, when subject to an electric field, to acquire an electric dipole moment in proportion to that applied field.  Accordingly, the vibration characteristic being due to a change in the electric field.  The modification resulting in the article being configured to facilitate analysis of the cell by determining vibrational characteristic).

Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Rylander, in view of Hollingsworth, in view of Sai, in view of Wolfe, and further in view of Jung et al. (US 2015/0092191 – hereinafter “Jung”)

Regarding claim 139, modified Rylander teaches the article of claim 30 above comprising the at least one particle.
Modified Rylander does not teach wherein the at least one particle comprises silicon. 
However, Jung teaches the analogous art of a member configured to guide and/or direct light (Jung discloses optical fiber bundle 2; fig. 2, #2, [0022]) wherein the member comprises silicon (Jung discloses the coating the member with silicon rubber; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of modified Rylander to further comprise silicon particles, as taught by Jung, because Jung teaches the silicon particles on the member protect the member and absorb stray light; [0022]).  One of ordinary skill in the art would have expected this modification since modified Rylander and Jung both teach members configured to guide and/or direct light. 

Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Rylander, in view of Hollingsworth, in view of Sai, in view of Wolfe, and further in view of Hjelme et al. (US 2003/01122443 – hereinafter “Hjelme”).

Regarding claim 145, modified Rylander teaches the article of claim 37 above comprising the reaction entity (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, and The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with a reaction entity; fig. 1, “Bioreceptor”, [0056, 0081]).
Modified Rylander does not teach wherein the reaction entity comprises a hydrogel.  
However, Hjelme teaches the analogous art of a member configured to guide and/or direct light comprising an end portion (Hjelme teaches an optical fiber 2 wherein a beam of light is passed along the optical fiber core 4; [0082-0083]) wherein a reaction entity comprises a hydrogel (Hjelme; fig. 1, #8, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reaction entity of modified Rylander with the reaction entity comprised of a hydrogel, as taught by Hjelme, because Hjelme teaches the reaction entity comprised of a hydrogel forms cross-links with antibodies and antigens which change the path of light in the member so that the antibodies and antigens can be detected; [0084-0085].  On of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Rylander and Hjelme both teach a member configured to guide and/or direct light comprising an end portion.

Response to Arguments
Applicants arguments filed on 09/19/2022 have been considered but were not found persuasive.
Applicants argue on pages 7-9 of their remarks that Rylander fails to teach or suggest a member comprising an end portion that is configured for insertion into a cell while maintaining viability of the cell.  First, “for insertion into the cell while maintaining viability of the cell” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  That being said, Rylander discloses a microneedle comprised of a base, a tip, and transitional region between the base and tip [0335]; fig. 50. The geometric parameters of sharp microneedles are defined in Table 4 which have tip diameters that range between 2 µm to 8 µm.  The examiner notes a human egg is a single cell that is 130 µm, and a hen egg, also a single cell, is approximately 43 mm in diameter.  Accordingly, the end portion of Rylander is capable of performing the function of being inserting into a cell while maintaining viability of the cell.  In addition, the modification of the end portion of the member of Rylander to comprise a diameter of less than 100 nm, as taught by Hollingsworth, would result in a device having the same dimensions of the claimed invention and would therefore be capable of performing the function of maintaining viability of a cell, and it would have been obvious to one of ordinary skill in the art to modify the diameter of the end portion of Rylander depending on the size of the cell.

Applicants further argue on pages 9-10 of their remarks that there would have been no motivation for a person of ordinary skill in the art to combine Rylander and Wolfe. The examiner respectfully disagrees.  Applicants appear to narrowly characterize Rylander as being directed towards microneedles for light-based therapeutics that are inserted into the skin.  However, Rylander specifically discloses “Objects of embodiments of the present invention provide: … 3) novel biomedical applications involving light/fluid transport through fibers and tissue including: i) photo-therapy, ii) optical sensing or imaging for diagnostics, iii) fluid/drug deliver, iv) biochemical sensing/diagnostics; and v) multi-modal combinations of the aforementioned applicants”; [0029].  The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, enables Rylander’s objective of “optical sensing or imaging for diagnostics” and “biochemical sensing/diagnostics” because Wolfe teaches the at least one particle attached to the end portion by an adhesive in an optically interrogatable position allows nanostructured surfaces, such as gold on the neural probe, to employ surface enhancement to boost signal detection of the neural probe when molecules of interest are in close proximity.  See the 103 rejection of claim 1 above for the full modification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798